Title: From Charles Francis Adams to Peter Force, 10 July 1826
From: Adams, Charles Francis
To: Force, Peter


				
					Dr Sir:
					Monday Morg July 10th, 1826
				
				In answer to your note, I herewith send you a letter from my brother, George W. Adams, containing all the information which we ourselves possess on the subject. With the request that it will not be published as a letter, as I have no authority to warrant such a step. Any information which it contains you are welcome to use. And be pleased to return it as soon as you have done with it, since my father to whom it is addressed, has not seen it—My brother has gone out of town—In his absence I sign my self / yrs &c &c
				
					C. F. Adams—
				
				
			